UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
CAROL AHANMISI,                           )
      A/K/A CAROL EGWAOJE AHANMISI )
      F/N/A CAROL FITZGERALD              )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                         Civil Action No. 11-1118 (RBW)
                                          )
U.S. DEPARTMENT OF LABOR,                 )
                                          )
            Defendant.                    )
__________________________________________)


                                     MEMORANDUM OPINION


        The plaintiff in this civil case filed her Complaint pursuant to the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552 (2006), asserting that the defendant improperly withheld agency

records that she requested through the FOIA. Complaint (“Compl.”) ¶ 1. Specifically, she

challenges the defendant’s search for the requested documents as “being inadequate and

unreasonable.” Plaintiff’s Memorandum of Points and Authorities In Opposition to Defendant’s

Motion for Summary Judgment (“Pl.’s Opp’n”) at 1. Currently before the Court is the

Defendant’s Motion for Summary Judgment (“Def.’s Mot.”). 1 For the following reasons, the

Court grants the defendant’s motion.




1
          In resolving this motion, the Court also considered the Defendant’s Reply Memorandum and Supplemental
Memorandum in Further Support of its Motion for Summary Judgment (“Def.’s Reply”), the Declaration of Renata
Jones Adjibodou (“Adjibodou Decl.”), which was submitted with the defendant’s motion, and the Supplemental
Declaration of Renata Jones Adjibodou (“Adjibodou Supp. Decl.”), which was also submitted with the defendant’s
reply to the plaintiff’s opposition to its summary judgment motion.
                                                       1
                                       I. BACKGROUND

       The plaintiff is Carol Ahanmisi, a/k/a Carol Egwaoje, f/k/a Carol Fitzgerald. Compl. ¶ 1.

The defendant is the U.S. Department of Labor. Id. On August 21, 2008, the plaintiff sent a

letter to the defendant’s Office of Foreign Labor Certification requesting through the FOIA “all

documents [relating to] a Form ETA-750, Application for Labor Certification,” filed on her

behalf. Compl. ¶ 5; id., Exhibit (“Ex.”) 1 at 1. The plaintiff sent a duplicate request to the

defendant on September 17, 2008. Def.’s Reply at 1-2; Def.’s Mot., Ex. A.

       The Form ETA-750 is an Application for Alien Employment Certification, which the

Department of Labor accepts from employers “seeking to bring foreign workers into the United

States.” Adjibodou Decl. ¶¶ 4, 12. The plaintiff maintains that her ETA-750 was filed by her

employer with the District of Columbia Department of Employment Services “on or before April

30, 2001.” Pl.’s Opp’n at 1. She now requests a copy of this foreign labor certification

application (“FLCA”) for use in her impending immigration proceedings. Compl. ¶ 3; id., Ex. 1

at 1; Def.’s Mem. at 1.

       On May 19, 2009, the defendant informed the plaintiff by letter that “the records you

have requested do not presently exist,” Def.’s Mot. at 2; Compl., Ex. 2 at 1, which the plaintiff

characterizes as a “‘no records’ letter,” Compl. ¶ 6. The defendant subsequently responded to

the September 17, 2008 request on July 2, 2009, with another “‘no records’ response.” Def.’s

Mot., Ex. C.

       The plaintiff formally administratively appealed the defendant’s response through a letter

dated September 30, 2009. Compl., Ex. 3. The defendant replied on July 29, 2010, by again

informing the plaintiff that it found “no documents responsive to [the] request.” Compl., Ex. 4 at

                                                  2
1. The plaintiff then brought this action on June 17, 2011, seeking an injunction compelling the

defendant to produce records responsive to her FOIA request. See Generally Compl.

        The defendant defends the adequacy of its search in the letter sent to the plaintiff’s

attorney denying the plaintiff’s administrative appeal and in declarations of Renata Jones

Adjibodou, the Program Manager for the Office of Foreign Labor Certification in the

Employment and Training Administration agency at the Department of Labor, submitted with

the defendant’s summary judgment motion and its reply to the plaintiff’s opposition to that

motion. See Compl., Ex. 4 at 1; Adjibodou Decl.; Adjibodou Supp. Decl. In the defendant’s

July 29, 2010 letter, William W. Thompson, the Associate Solicitor for Management and

Administrative Legal Services within the Department of Labor, represented that the Office of

Foreign Labor Certification “performed a second search for this request” in two agency

databases “for any references to Carol Egwaoje Ahanmisi or” her employer, “Christ Chidueme

[of] Songhai Restaurant.” Compl., Ex. 4 at 1. He advised the plaintiff’s attorney that the search

yielded “no application by Chris Chidueme, Songhai Restaurant, on behalf of Carol Egwaoje

Ahanmisi” in either of the two databases. Id. The defendant has explained in the course of this

litigation that the two databases searched were examined because they are “the only systems [it]

use[s] to retain information regarding the type of record [the p]laintiff is seeking.” Def.’s Reply

at 3.

        In her declaration, Ms. Adjibodou stated that the defendant’s inability to find the

plaintiff’s FLCA in either of the two databases caused it to believe that the District of Columbia

Department of Employment Services “closed the [plaintiff’s] application prior to July 2004[,] or

[that] the application was never filed.” Adjibodou Decl. ¶ 19. And because the defendant’s

Records Disposition Schedule for Alien Employment Certification Files “requires the destruction

                                                  3
of FLCA records five years after the date that a final determination is issued,” the defendant

further believes that the records requested by the plaintiff have been destroyed. Adjibodou Decl.

¶ 20; Def.’s Reply at 5. Ms. Adjibodou subsequently stated in her supplemental declaration that

if a hard copy of the plaintiff’s FLCA has not been destroyed, there is a chance it could have

been transferred to the National Archives and Records Administration Federal Records Center

and stored “within one of the millions of boxes in the [Federal Records Center].” Adjibodou

Supp. Decl. ¶ 11. The defendant posits that “a search based on the remote possibility that . . .

[the] records exist, without any evidence of their existence, would be unduly burdensome,

require unreasonable use of . . . resources, and likely take many years.” Id.


                                 II. STANDARD OF REVIEW

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact.” Fed. R. Civ. P. 56(a); see Summers v. U.S. Dep’t of Justice, 140

F.3d 1077, 1080 (D.C. Cir. 1998) (explaining the “peculiar nature of the FOIA” as it relates to

summary judgment review). To prevail in a FOIA suit, “the defending agency must prove that

each document that falls within the class requested either has been produced, is unidentifiable, or

is wholly exempt from the Act’s inspection requirements.” Founding Church of Scientology of

Wash., D.C., 610 F.2d 824, 837 (D.C. Cir. 1979) (quoting Nat’l Cable Television Ass’n v.

F.C.C., 479 F.2d 183, 186 (D.C. Cir. 1973)).

       When seeking summary judgment based on the reasonableness of its search, an agency

“must show beyond material doubt . . . that it has conducted a search reasonably calculated to

uncover all relevant documents.” Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C.

Cir. 1983). Additionally, the “agency must show that it made a good faith effort to conduct a

search for the requested records.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir.
                                               4
1990). Importantly, the “issue is not whether any further documents might conceivably exist but

rather whether the government’s search for responsive documents was adequate.” Id. (quoting

Perry v. Block, 684 F.2d 121, 128 (D.C. Cir. 1982) (emphasis in original)). While there is no

“requirement that an agency search every record system . . . , [an] agency cannot limit its search

to only one record system if there are others that are likely to turn up the information requested.”

Oglesby, 920 F.2d at 68. Finally, summary judgment may be awarded based on information

provided by the agency in affidavits if the affidavits are “‘relatively detailed and non-conclusory,

and . . . submitted in good faith.’” SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197, 1200 (D.C.

Cir. 1991) (quoting Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981)).

                                      III. LEGAL ANALYSIS

        The question before this Court is whether the defendant conducted a “reasonable” search

in response to the FOIA requests filed by the plaintiff. The defendant has explained in detail the

steps it took to comply with the plaintiff’s request, doing so not only in a letter to the plaintiff but

in two separate agency declarations. Compl., Ex. 4; Adjibodou Decl. ¶¶ 18-21; Adjibodou Supp.

Decl. ¶¶ 9-11. While the plaintiff has attacked the declarations as insufficient to “demonstrate

the purported thoroughness and completeness of the search,” Pl.’s Opp’n at 4-5, such a claim has

little merit given the exactness with which the search was described. Specifically, the defendant

detailed the databases searched, see Adjibodou Decl. ¶ 18; Adjibodou Supp. Decl. ¶ 9, the search

terms used, Adjibodou Supp. Decl. ¶ 10, and provided an explanation for why the requested

documents were not located, Adjibodou Decl. ¶¶ 20, 21. As such, the agency affidavits are

satisfactorily “detailed and non-conclusory.” SafeCard Servs., Inc., 926 F.2d at 1200. Nor does

the Court find any basis for deeming the declarations controverted by proof of bad faith.



                                                   5
         The defendant searched two agency databases using the search terms “Carol Ahanmisi,

Eqwaoje (sic), Ahanmisi, Carol Eqwaoje (sic) Ahanmisi, Songhai Restaurant and Chris

Chidueme.” 2 Adjibodou Supp. Decl. ¶¶ 9, 10. The Permanent Backlog System is an agency

database that identifies archived labor certification records. Adjibodou Supp. Decl. ¶ 9. The

Paradox database contains the text of the information related to the filed FLCAs. Id. Together,

they are the only systems used by the Office of Foreign Labor Certification “to retain

information regarding the type of record [the p]laintiff is seeking, and thus are the only resources

available to search for the documents [the p]laintiff has requested. Def.’s Reply at 3 (citing

Adjibodou Decl. ¶ 18).

         The plaintiff’s challenge to the search is partly based on the fact that the defendant’s

search would “impliedly [take] a few minutes” and is thus unreasonable and inadequate. Pl.’s

Opp’n at 5. But the reasonableness of a search depends less on the time it takes to conduct the

search and more on the thoroughness with which it is conducted. See Weisberg, 705 F.2d at

1351 (“What the agency must show beyond material doubt is that it has conducted a search

reasonably calculated to uncover all relevant documents.”); Goland v. CIA, 607 F.2d 339, 369-

70 (D.C. Cir. 1978) (per curiam on motion to vacate and petition for rehearing) (“[A]n agency is

required only to make reasonable efforts to find responsive materials; it is not required to

reorganize its filing system in response to each FOIA request.”); cf. Founding Church of
2
          Ms. Adjibodou’s supplemental declaration lists “Eqwaoje” as a term used to conduct the defendant’s
search, instead of “Egwaoje.” Abjibodou Supp. Decl. at 3. Indeed, at numerous points within the communications
between the parties, several names used to conduct the search are spelled inconsistently. See Compl., Ex. 1 at 1
(requesting “documents relating to the immigration case of Carol Ahanmisi Fitgerald (emphasis added)); id., Ex. 2 at
1 (response to FOIA request concerning Carol Edwaoje Ahanmisi (emphasis added)). The Court finds that these
misspellings are typographical errors, considering that most correspondence between the parties identify the
plaintiff’s middle name as Egwaoje. Compl., Ex. 4 at 1; Def.’s Mot., Ex. B at 1; Def.’s Mot., Ex. C at 1.
Nevertheless, even if the use of the different names is not attributable to typographical errors, the Court finds that
the defendant used sufficient identifying search terms to satisfy its burden of conducting a “reasonable” search. See
Weisberg, 705 F.2d at 1351; see also Physicians for Human Rights v. U.S. Dep’t of Defense, 675 F. Supp. 2d 149,
164 (D.D.C. 2009) (“[T]here is no bright-line rule requiring agencies to use the search terms proposed in a FOIA
request.”).
                                                          6
Scientology, 610 F.2d at 834 (clarifying that “the competence of any records-search is a matter

dependent upon the circumstances of the case” and the “caliber” of the search). Searching the

only two databases in which the responsive records could be found satisfies the agency’s burden

that its search be “reasonably calculated to uncover all relevant documents.” Moreover, the

results of a search are not determinative of whether the search was adequate. Amuso v. U.S.

Dep’t of Justice, 600 F. Supp. 2d 78, 89 (D.D.C. 2009).

           The plaintiff also deems the search “inadequate” because the Department of Labor did

not include the name “Fitzgerald” as a search term used to conduct its search, as she requested.

Pl.’s Opp’n at 6. However, “there is no bright-line rule requiring agencies to use the search

terms proposed in a FOIA request.” Physicians for Human Rights, 675 F. Supp. 2d at 164. The

defendant searched its databases using the terms, “Carol Ahanmisi, Eqwaoje, Ahanmisi, Carol

Eqwaoje Ahanmisi, Songhai Restaurant and Chris Chidueme,” 3 Adjibodou Supp. Decl. ¶ 10, a

list “reasonably tailored to uncover documents responsive to the FOIA request,” Physicians for

Human Rights, 675 F. Supp. 2d at 164. While the term “Fitzgerald” may have added to the

completeness of the search, its absence from the list of search terms does not undermine the

“reasonableness” of the search, especially in light of the unique, identifying terms already used

and the specific record the plaintiff was trying to discover. The defendant could not locate any

“responsive records . . . as a product of this search process, and [the Office of Foreign Labor

Certification] . . . did not find any evidence that an FLCA related to [the p]laintiff was processed

by a [State Workforce Agency] or [the Employment and Training Administration], or transferred

to the [Backlog Elimination Centers].” Def.’s Reply at 6. So long as an agency satisfies the



3
    See note 2, supra.

                                                  7
standard of reasonableness, “a court need not quibble over every perceived inadequacy in an

agency’s response, however slight.” Physicians for Human Rights, 675 F. Supp. 2d at 164. 4

         Finally, the plaintiff’s assertion that “the Defendant falls short in its attempt to show that

the records could not have been located elsewhere,” Pl.’s Opp’n at 5, is misguided. To prevail

on summary judgment in a FOIA case, a defendant must conduct “a search reasonably calculated

to uncover all relevant documents,” Weisberg, 705 F.2d at1351, not “document the fate of

documents it cannot find,” Boyd v. Exec. Office of U.S. Attorneys, 741 F. Supp. 2d 150, 155

(D.D.C. 2010) (quoting Roberts v. U.S. Dep’t of Justice, No. 92-1707, 1995 WL 356320, at *2

(D.D.C. Jan. 29, 1993)). Because a defendant has no obligation to “search every record system”

for a requested document, Oglesby, 920 F.2d at 68, the defendant was not compelled to search

for a hard copy of the document in the Federal Records Center in the absence of any reasonable

likelihood that it would be found there. As courts have long recognized, a search reasonably

calculated to uncover all relevant documents is all that is required for a defendant to prevail on

its summary judgment motion, and the defendant here has satisfied that burden by showing that it

searched the only databases the Office of Foreign Labor Certification uses to electronically retain

the type of records requested by the plaintiff.

                                              IV. CONCLUSION

         Based on the defendant’s declarations, the Court concludes that the defendant conducted

searches reasonably tailored to locate records potentially responsive to the plaintiff’s FOIA

4
         While the plaintiff cites Canning v. U.S. Dep’t of Justice, 919 F. Supp. 451 (D.D.C. 1994), as support for
her position that an agency’s search is inadequate when the search does not include both known names of the subject
in question, the facts in our case are distinguishable. In Canning, the Federal Bureau of Investigation was aware that
the subject of a FOIA request, Charles Zimmerman, was known also as Charles Cunningham, and yet declined to
perform an additional search under the name “Charles Cunningham.” In this case, the term “Fitzgerald” is an
additional identifier for Ms. Carol Ahanmisi, and is not an entirely different identifier under which responsive
records could have been located.


                                                          8
request. The defendant has therefore demonstrated that there are no genuine issues of material

fact in dispute regarding its compliance with its search obligations under the FOIA, and that it is

entitled to judgment as a matter of law. Accordingly, the Court will grant the defendant’s motion

for summary judgment. 5



                                                                 REGGIE B. WALTON
                                                                 United States District Judge




5
       The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                    9